Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 12/14/2021. In virtue of this communication, claims 1-20 are allowed.
Claims 1, 5, 15, 16, and 18 have been amended without adding new subject matter.

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full Statutory term of the US patent No. 10,726,718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered,
With respect to claims rejection under statutory double patenting, the rejection is withdrawn in view of amendment filed on 12/14/2021, further in view of terminal disclaimer filled on 12/14/2021. 




Reasons for Allowance

Claims 1-20 are allowed. 
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Hudson et al. (US 2014/0214500): discloses a parking lot management system and method may include capturing image data and time of entry of a vehicle entering the parking lot and transmitting the image data and time data to a remote networked computer system. A vehicle identification is determined from the image data. Time and image data of the vehicle exiting the parking lot is determined and transmitting the remote networked computer system. A parking violation is determined due to a parking time period expiring without the vehicle exiting the lot prior the parking period expiring. A violation notice is communicated to the person associated with the vehicle identified to be in violation. A parking kiosk adjacent the parking lot can be provided. The kiosk is coupled to the remote networked computer system and is configured to set parking time, calculate payment and receive payment.  (Abstract)

Meredith et al. (US 2015/0077548): discloses a mobile device intermediary is disclosed. A mobile device intermediary can access content and perform content analysis based on criterion received from a remotely located device. A mobile device intermediary can comprise a consumer electronic mobile device. The mobile device 

Nerayoff et al. (US 2019/0050634): discloses tracking and tolling an object, such as a vehicle, are disclosed. It may be determined that the object has crossed a geographic boundary or moved a determined distance. A cost may be determined and charged for the object moving past the geographic boundary or moving the determined distance. Tracking the use of at least one destination location is also disclosed. It may be determined that a first vehicle is stopped at a destination location and a first amount may be charged to an account associated with the first vehicle. The first vehicle may be charged based on one or more characteristics such as passenger drop-off or pick-up. It may also be determined that a second vehicle is stopped at the destination location. A second, different amount may be charged to an account associated with the second vehicle because the second vehicle has characteristics not present in the first vehicle. (Abstract)

A statement indicating reasons for allowable subject matter follows: 

	The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a method for managing parking within a parking structure comprising: in response to detecting a first license plate number in a first image captured by an entry camera unit arranged near an entry of the parking structure, querying a whitelist for the first license plate number; in response to the whitelist excluding the first license plate number: labelling the first license plate number as unverified in a data log associated with the parking structure; initiating a timer, associated with the first license plate number, for a duration of a grace period; and in response to expiration of the timer prior to validation of the first license plate number, relabelling the first license plate number as in-violation in the data log; in response to detecting the first license plate number in a second image captured by a mobile enforcement unit moving through the parking structure, querying the data log for a status of the first license plate number;  and in response to the first license plate number labelled as in-violation in the data log, serving a prompt to an enforcement personnel associated with the mobile enforcement unit to issue a citation to a first vehicle carrying the first license plate number..”(As recited in the independent claim 1.)
The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a method for managing parking within a parking structure comprising:  in response to detecting a license plate number in a first image, captured by an entry camera unit arranged near an entry of the parking structure at a first time, querying a whitelist for the first license plate number;  in response to the 
The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a method for managing parking within a parking structure comprising: accessing an image feed captured by the mobile camera arranged on the mobile enforcement unit, deployed in the parking area, while the mobile enforcement unit moves past vehicles occupying parking spaces in the parking structure; scanning images, in the image feed, for license plate numbers; and for each license plate number detected in the image feed: querying a data log associated with the parking structure for a status of the license plate number; and in response to the license plate number labeled as in-violation in the data log: outputting a first notification to an enforcement personnel occupying the mobile enforcement unit as the mobile enforcement unit moves past a vehicle carrying the license plate number, the first 

Dependent Claims would be allowable due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661